Citation Nr: 1138691	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  10-27 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a psychiatric disability, to include depression, has been received.

2.  Whether new and material evidence to reopen a claim for service connection for a left ankle disability has been received.

3.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978, from September 1978 to September 1982, and from February 2003 to June 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO denied the Veteran's claim for a right ankle disability, as well as found that new and material evidence had not been submitted sufficient to reopen previously denied claims for service connection for a psychiatric disability, to include depression, and for a left ankle disability.  In January 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.  

In his June 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In January 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

For the reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

As noted above, the Veteran had a Board hearing at the RO (Travel Board hearing) before the undersigned in January 2011.  During the hearing, he offered testimony on all three issues on appeal.

Subsequently, in May and June 2011, the Veteran submitted additional evidence to the Board in support of his appeal; such evidence was accompanied by a written statement that the Veteran desired "to appear personally before the [B]oard and give testimony concerning [his] appeal."  For reasons that are unclear, in August 2011, the Board sent the Veteran a letter informing him that he has a right to a Board hearing and asking him to clarify whether he still desired a Board hearing and, if so, what type of hearing he wanted.  In September 2011, the Veteran returned the completed form, on which he indicated that he desired either a Travel Board or a videoconference hearing, whichever could be scheduled first.

Generally, veterans are entitled to one hearing before a member of the Board regarding each issue on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2010); but see Arneson v. Shinseki, 24 Vet. App. 379 (2011) (finding that a veteran may be entitled to multiple hearings before multiple Veterans Law Judges when his appeal is reviewed by a three-judge panel).  Here, there is no indication that a panel decision is either necessary or has been designated for any of the claims on appeal.  See 38 U.S.C.A. §§ 1702(a), 1707(c) (West 2002).  

Nevertheless, in light of the August 2011 letter informing the Veteran that he has a right to a hearing and asking him what type of hearing he desires, another Board hearing is deemed warranted-here, a Board video-conference hearing. Accordingly, and because the RO schedules video-conference hearings, a remand of these matters to the RO for the requested hearing is warranted.


Accordingly, these matters are hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Board video-conference hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


